FILED
                                                                    Jul 29 2020, 9:47 am

                                                                        CLERK
                                                                    Indiana Supreme Court
                                                                       Court of Appeals
                                                                         and Tax Court




ATTORNEYS FOR APPELLANTS                                    ATTORNEYS FOR APPELLEES
Margaret M. Christensen                                     Jeffrey D. Powless
Karl L. Mulvaney                                            Toni M. Purdum
Bingham Greenebaum Doll, LLP                                Powless Law Firm, P.C.
                                                            Indianapolis, Indiana
Peter H. Pogue
Schultz & Pogue, LLP
Indianapolis, Indiana



                                             IN THE
    COURT OF APPEALS OF INDIANA

Anonymous Physician 1, and                                  July 29, 2020
Indianapolis Fertility, Inc.,                               Court of Appeals Case No.
d/b/a Reproductive                                          19A-CT-1262
Endocrinology Associates,                                   Appeal from the Marion Superior
Appellants-Defendants,                                      Court
                                                            The Honorable Cynthia J. Ayers,
        v.                                                  Judge
                                                            Trial Court Cause No.
Elizabeth White and Matthew                                 49D04-1612-CT-43686
White,
Appellees-Plaintiffs.



Pyle, Judge.




Court of Appeals of Indiana | Opinion 19A-CT-1262 | July 29, 2020                           Page 1 of 21
                                         Statement of the Case
[1]   In this interlocutory appeal, Anonymous Physician 1 (“Physician”) and

      Indianapolis Fertility, Inc., d/b/a Reproductive Endocrinology Associates

      (“Reproductive Endocrinology”) (collectively “Appellants”) appeal the trial

      court’s order denying their Indiana Trial Rule 12(B)(6) motion to dismiss

      Matthew White’s (“Matthew”) multi-count complaint. Matthew filed the

      complaint after he had learned that Physician had used Physician’s own sperm,

      rather than a medical school resident’s donor sperm, to artificially inseminate

      Matthew’s Mother, Elizabeth White (“Elizabeth”). As a result of this artificial

      insemination procedure, Elizabeth became pregnant and gave birth to Matthew.

      Concluding that Matthew has sufficiently stated breach of contract and tort

      claims for which relief can be granted, we affirm the trial court’s denial of

      Appellants’ motion to dismiss.


[2]   We affirm.


                                                        Issue
              Whether the trial court erred by denying Appellants’ Trial Rule
              12(B)(6) motion to dismiss.


                                                       Facts
[3]   Because this is an appeal from a motion to dismiss, we take the undisputed facts

      from the complaint. In 1981, Elizabeth sought the services of Appellants to

      become pregnant. Physician told Elizabeth that he would artificially

      inseminate her with donor sperm from an anonymous medical school resident

      Court of Appeals of Indiana | Opinion 19A-CT-1262 | July 29, 2020         Page 2 of 21
      and that he would use the donor sperm in no more than three successful

      artificial insemination procedures in a well-defined geographic area. At no time

      did Physician tell Elizabeth that he would inseminate her with his own sperm.

      Elizabeth subsequently entered into a contract with Appellants for an artificial

      insemination procedure. The contract specified that her procedure would use

      donor sperm from an anonymous medical school resident. Following the

      artificial insemination procedure, Elizabeth became pregnant and gave birth to

      Matthew in 1982.


[4]   In September 2016, Elizabeth and Matthew learned that Physician had

      inseminated Elizabeth and other patients with his own sperm rather than with

      donor sperm from anonymous medical school residents. Two months later, in

      November 2016, Elizabeth and Matthew filed a proposed medical malpractice

      complaint against Appellants with the Indiana Department of Insurance.


[5]   In December 2016, Elizabeth and Matthew filed a joint multi-count complaint

      for damages against Appellants in the Marion Superior Court. Matthew alleged

      claims for breach of contract, medical malpractice, and negligent hiring and

      retention. Specifically, Matthew alleged that Appellants had breached their

      contract with Elizabeth when Physician artificially inseminated her with

      Physician’s sperm rather than the sperm of an anonymous medical school

      resident. Matthew alleged that he was a third-party beneficiary to this contract.

      Matthew also alleged that Appellants had breached their duty by deviating from

      the standard of care regarding fertility practices. Matthew further alleged that



      Court of Appeals of Indiana | Opinion 19A-CT-1262 | July 29, 2020        Page 3 of 21
      as a result of Appellants’ negligence, Matthew had suffered substantial harm

      and incurred significant damages.


[6]   In February 2018, Appellants filed an Indiana Trial Rule 12(B)(6) motion to

      dismiss Matthew’s claims, alleging that Matthew had failed to state claims for

      which relief could be granted. Specifically, Appellants argued that Matthew

      had not sufficiently stated a breach of contract claim because he had failed to

      establish that he was a third-party beneficiary to the contract between Elizabeth

      and Appellants. Appellants further argued that the allegations in Matthew’s

      complaint had failed to sufficiently state a claim for negligence because

      Matthew had failed to establish that Appellants owed him a duty of care and

      had failed to state a claim for compensable injuries.


[7]   In April 2018, Matthew filed a response to Appellants’ motion to dismiss.1

      Matthew also filed an amended complaint in April 2018. In the amended

      complaint, Matthew alleged as follows regarding his breach of contract claim:

      (1) the contract between Elizabeth and Appellants “was intended to provide

      [Matthew] the direct benefit of life and/or existence[;]” (2) the contract

      “imposed a duty on at least one of the parties thereto in favor of [Matthew;]”




      1
        In support of his response, Matthew designated Physician’s deposition. Appellants filed a motion to strike
      Matthew’s designated evidence, arguing that “[w]hen evaluating the merits of an Ind. Trial Rule 12(B)(6)
      motion to dismiss, the court is prohibited from hearing any evidence and may look only to the facts alleged in
      the complaint.” (App. Vol. 2 at 94). Appellants are correct. See K.M.K. v. A.K., 908 N.E.2d 658, 662 (Ind.
      Ct. App. 2009), trans. denied. We further note that the trial court “did not consider evidence submitted by
      either party, outside the facts alleged in the complaint, in the individual motions and responses thereto” and
      denied Appellants’ motion as moot. (Trial Court’s order denying Appellant’s motion to dismiss, App. Vol. 2
      at 12).

      Court of Appeals of Indiana | Opinion 19A-CT-1262 | July 29, 2020                                Page 4 of 21
      and (3) “performance of the terms of the contract necessarily rendered a

      number of tangible direct benefits to [Matthew], including his conception;

      intrauterine development; birth; and life as a human being.” (App. Vol. 2 at

      68).


[8]   Regarding the negligence claim, Matthew alleged that Elizabeth had “presented

      to and consulted the [Appellants] for artificial insemination” in September

      1981, and that “as a result of the insemination procedure performed by

      [Appellants], [Elizabeth] became pregnant with [Matthew], who was born on

      November 26, 1982.” (App. Vol. 2 at 64-65). Matthew also alleged that

      “during that time, [Appellants] had a duty to provide reasonable and

      appropriate medical care to [Matthew]” and had “failed to use the ordinary

      skill, care and diligence in their care and treatment of [Matthew].” (App. Vol. 2

      at 64, 65). Matthew’s amended complaint also alleged that “[a]ccording to

      [Appellants’] policies and representations communicated to their patients,

      including [Elizabeth,] specimens from a single donor were to be used in no

      more than three successful insemination procedures in a well-defined

      geographic area. Therefore, specimens from a single donor were not to be used

      in more than three successful insemination procedures[.]” (App. Vol. 2 at 64).

      The amended complaint further alleged that this policy “was important to limit

      the risk of accidental incest resulting from many closely biologically related

      individuals living near each other and unaware of biological relationships.”

      (App. Vol. 2 at 65). Matthew also alleged that he had “suffered substantial

      harm and incurred significant damages, including both emotional and physical


      Court of Appeals of Indiana | Opinion 19A-CT-1262 | July 29, 2020        Page 5 of 21
       harms” as a result of Appellants’ negligence. (App. Vol. 2 at 66). Additionally,

       in the amended complaint, Matthew added a count of gross negligence, which

       alleged that Physician’s conduct “evince[d] a series of conscious, voluntary acts

       or omissions in reckless disregard of the consequences to [Matthew].” (App.

       Vol. 2 at 71).


[9]    After a hearing on Appellants’ motion to dismiss, the trial court concluded that

       Matthew had sufficiently stated breach of contract and negligence claims.

       Specifically, regarding the breach of contract claim, the trial court concluded

       that “Matthew [had] alleged specific facts, since he was born pursuant to an

       agreement between his mother, the doctor, and the clinic which could

       substantiate significant benefit to him; that is his birth.” (App. Vol. 2 at 16).

       Regarding the negligence claim, the trial court concluded that “in examining

       only Matthew’s complaint and not considering evidence regarding possible

       proof of his claims or the lack thereof, he has at least, raised an inference of a

       legally actionable claim.” (App. Vol. 2 at 13). The trial court also specifically

       acknowledged Matthew’s gross negligence claim and concluded that Matthew

       “ha[d] alleged facts which ma[d]e it possible for [that] claim to proceed.” (App.

       Vol. 2 at 17). The trial court denied Appellants’ Trial Rule 12(B)(6) motion to

       dismiss. Appellants now appeal that denial.


                                                     Decision
[10]   Appellants argue that the trial court erroneously denied their Trial Rule

       12(B)(6) motion to dismiss Matthew’s claims. Specifically, Appellants contend

       that Matthew failed to sufficiently state claims for which relief can be granted.
       Court of Appeals of Indiana | Opinion 19A-CT-1262 | July 29, 2020          Page 6 of 21
[11]   Our review of a trial court’s denial of a motion to dismiss under Trial Rule

       12(B)(6) is de novo and requires no deference to the trial court’s decision. Sims v.

       Beamer, 757 N.E.2d 1021, 1024 (Ind. Ct. App. 2001). “A motion to dismiss

       under Rule 12(B)(6) tests the legal sufficiency of a complaint: that is, whether

       the allegations in the complaint establish any set of circumstances under which

       a plaintiff would be entitled to relief.” Trail v. Boys and Girls Clubs of Northwest

       Ind., 845 N.E.2d 130, 134 (Ind. 2006) (emphasis added). “Thus, while we do

       not test the sufficiency of the facts alleged with regards to their adequacy to

       provide recovery, we do test their sufficiency with regards to whether or not

       they have stated some factual scenario in which a legally actionable injury has

       occurred.” Id. When reviewing a Trial Rule 12(B)(6) motion to dismiss, we

       accept the facts alleged in the complaint as true and view the pleadings in a light

       most favorable to the nonmoving party and with every reasonable inference in

       the nonmoving party’s favor. Id.


[12]   We view motions to dismiss under Trial Rule 12(B)(6) “with disfavor because

       such motions undermine the policy of deciding causes of action on their

       merits.” McQueen v. Fayette County Sch. Corp., 711 N.E.2d 62, 65 (Ind. Ct. App.

       1999), trans. denied. A “plaintiff need not set out in precise detail the facts upon

       which the claim is based” but “must still plead the operative facts necessary to

       set forth an actionable claim.” Trail, 845 N.E.2d at 135. Indeed, under the

       notice pleading requirements, a plaintiff’s complaint needs only contain “‘a

       short and plain statement of the claim showing that the pleader is entitled to

       relief.’” Id. (quoting Indiana Trial Rule 8(A)). “A complaint’s allegations are

       Court of Appeals of Indiana | Opinion 19A-CT-1262 | July 29, 2020            Page 7 of 21
       sufficient if they put a reasonable person on notice as to why plaintiff sues.

       Defendants thereafter may ‘flesh out’ the evidentiary facts through discovery[.]”

       Capitol Neon Signs, Inc. v. Indiana National Bank, 501 N.E.2d 1082, 1085 (Ind. Ct.

       App. 1986).


[13]   “Dismissals are improper under 12(B)(6) ‘unless it appears to a certainty on the

       face of the complaint that the complaining party is not entitled to any relief.’”

       Bellwether Properties, LLC v. Duke Energy Indiana, Inc., 87 N.E.3d 462, 466 (Ind.

       2017) (quoting State v. American Family Voices, Inc., 898 N.E.2d 293, 296 (Ind.

       2008) (emphasis added)). In addition, dismissals under T.R. 12(B)(6) are

       “rarely appropriate.” American Family Voices, 898 N.E.2d at 296.


[14]   We turn first to Matthew’s breach of contract claim. Appellants argue that

       Matthew has failed to state a breach of contract claim because he has failed to

       establish that he was a third-party beneficiary to the contract between Elizabeth

       and Appellants.


[15]   At the outset, we note that because we are reviewing the denial of a Trial Rule

       12(B)(6) motion to dismiss, we need not determine whether Matthew was a

       third-person beneficiary to the contract. Rather, at this point, we look at the

       allegations in Matthew’s complaint, which we accept as true, to determine

       whether they establish any set of circumstances under which Matthew would be

       entitled to relief as a third-party beneficiary and whether they have “stated some

       factual scenario in which a legally actionable injury has occurred.” Trail, 845

       N.E.2d at 134.


       Court of Appeals of Indiana | Opinion 19A-CT-1262 | July 29, 2020         Page 8 of 21
[16]   Generally, only those who are parties to a contract, or those in privity with a

       party, have the right to recover under a contract. Flaherty & Collins, Inc. v. BBR-

       Vision I, L.P., 990 N.E.2d 958, 971 (Ind. Ct. App. 2013), trans. denied. However,

       one who is not a party to a contract may enforce its provisions by

       demonstrating that he is a third-party beneficiary to the contract. Id.


               ‘A third-party beneficiary contract is one in which the promisor
               has a legal interest in performance in favor of the third party and
               in which the performance of the terms of the contract between
               two parties must necessarily result in a direct benefit to a third
               party which was so intended by the parties.’ A third party must
               show that it will derive more than an incidental benefit from the
               performance of the promisor.

               In order to enforce a contract by virtue of being a third-party
               beneficiary, an entity must show (1) clear intent by the actual
               parties to the contract to benefit the third party; (2) a duty
               imposed on one of the contracting parties in favor of the third
               party; and (3) performance of the contract terms necessary to
               render the third party a direct benefit intended by the parties to
               the contract. Among these three factors, the intent of the
               contracting parties to benefit the third-party is controlling.

       Id. (quoting Centennial Mortgage, Inc. v. Blumenfeld, 745 N.E.2d 268, 275 (Ind. Ct.

       App. 2001)).


[17]   Here, Matthew alleges in his amended complaint that: (1) the contract between

       Elizabeth and Appellants “was intended to provide [Matthew] the direct benefit

       of life and/or existence[;]” (2) the contract “imposed a duty on at least one of

       the parties thereto in favor of [Matthew;]” and (3) “performance of the terms of

       the contract necessarily rendered a number of tangible direct benefits to


       Court of Appeals of Indiana | Opinion 19A-CT-1262 | July 29, 2020             Page 9 of 21
       [Matthew], including his conception; intrauterine development; birth; and life

       as a human being.” (App. Vol. 2 at 68). Taking these allegations as true, as we

       must do when conducting a Trial Rule 12(B)(6) review, Matthew has

       established a set of circumstances under which he would be entitled to relief as

       a third-party beneficiary. Matthew has therefore stated a claim for which relief

       can be granted, and the trial court did not err in denying Appellants’ motion to

       dismiss Matthew’s breach of contract action.


[18]   We next turn to Matthew’s tort claims. All negligence actions, including those

       for medical malpractice, include the same elements that must be proven. Bader

       v. Johnson, 732 N.E.2d 1212, 1216-17 (Ind. 2000). Specifically, the plaintiff

       must show: (1) a duty owed to the plaintiff by the defendant; (2) a breach of

       that duty by allowing conduct to fall below the applicable standard of care; and

       (3) a compensable injury caused by defendant’s breach of that duty. Id. at 1217.


[19]   Appellants argue that “Matthew’s tort claims must fail because he was not

       owed a duty before he was conceived.” (Appellants’ Br. at 38). Again, given

       our procedural posture of reviewing the denial of a Trial Rule 12(B)(6) motion

       to dismiss, we need not determine whether Appellants owed Matthew a duty.

       Rather, at this point, we look at the allegations in Matthews complaint,

       accepting them as true, to determine whether they establish any set of

       circumstances under which Matthew would be entitled to relief. See Trail, 845

       N.E.2d at 134.




       Court of Appeals of Indiana | Opinion 19A-CT-1262 | July 29, 2020        Page 10 of 21
[20]   Walker v. Rinck, 604 N.E.2d 591 (Ind. 1992), is instructive in determining

       whether Matthew has stated a negligence claim for which relief can be granted.

       In the Walker case, when Mrs. Walker (“Mrs. Walker”) became pregnant, she

       informed Dr. Rinck (“Dr. Rinck”) that she had Rh negative blood. 2 Dr. Rinck

       ordered laboratory blood tests, which erroneously reported that Mrs. Walker

       had Rh positive blood. As a result of the lab test, Mrs. Walker was not given a

       RhoGAM injection when her child was born. In fact, Mrs. Walker was correct

       that she had Rh negative blood, and her child had Rh positive blood. Mrs.

       Walker was therefore exposed to the formation of potentially harmful

       antibodies. Mrs. Walker subsequently gave birth to three more children, all of

       whom had Rh positive blood and suffered from birth defects.


[21]   All three subsequent children (“the Walker Children”) filed negligence actions

       against Dr. Rinck and the lab that had erroneously reported that Mrs. Walker

       had Rh positive blood. Dr. Rinck and the lab filed summary judgment

       motions, which the trial court granted. This Court affirmed the grant of




       2
           The Indiana Supreme Court explained as follows:

                  When an Rh negative woman is pregnant with an Rh positive child, her blood develops
                  antibodies which do not affect the present pregnancy, but can cause damage to later-conceived
                  Rh positive fetuses. An injection of RhoGAM during the first pregnancy can prevent the
                  formation of these antibodies. However, if the injection is not given in a timely manner and
                  the mother’s body manufactures the antibodies, no medical treatment is known which can
                  reverse or destroy the antibodies. 3 Attorney’s Dictionary of Medicine p. R-84 (1986). RhoGAM
                  is a trademark of a preparation of Rh immune globulin. It is used to prevent the formation of
                  antibodies in Rh negative women who have received Rh positive blood. Id. at p.R.92.

       Walker, 604 N.E.2d at 592 n.1.



       Court of Appeals of Indiana | Opinion 19A-CT-1262 | July 29, 2020                                    Page 11 of 21
       summary judgment in favor of Dr. Rinck and the lab. Walker v. Rinck, 566

       N.E.2d 1088, 1090 (Ind. Ct. App. 1991), trans. granted by 604 N.E.2d 591 (Ind.

       1992).


[22]   The Indiana Supreme Court granted transfer in Walker and stated that

       “[a]lthough it [was] true that there was no direct physician-patient relationship

       between Dr. Rinck and the Walker children at the time he treated their mother,

       our analysis of a physician’s duty to a patient as discussed in Webb v. Jarvis, [575

       N.E.2d 992 (Ind. 1991)], compels us to conclude that, nevertheless, Dr. Rinck

       owed the children a duty.” 3 Walker, 604 N.E.2d at 594. The Indiana Supreme

       Court identified the following facts in support of its conclusion: (1) the Walker

       children were the beneficiaries of the consensual relationship between Mrs.

       Walker and Dr. Rinck, akin to a third-party beneficiary of a contract; (2) Dr.

       Rinck knew that the reason for the RhoGAM was to benefit Mrs. Walker’s

       future children; (3) the injuries to the Walker children were foreseeable where

       the reason to give the RhoGAM shot was to prevent the exact injuries that

       occurred; (4) there was no direct conflict between Dr. Rinck’s moral duty to




       3
         In Webb, 575 N.E.2d at 996, the Indiana Supreme Court set forth the following three factors to determine whether
       a shooting victim had stated a cognizable claim against a physician who had allegedly overprescribed anabolic
       steroids to a patient that had become a “toxic psychotic who was unable to control his rages” and had shot the
       victim: (1) the relationship between the parties; (2) the reasonable foreseeability of harm to the person injured; and
       (3) public policy concerns. The Indiana Supreme Court, which subsequently periodically used these factors in
       analyzing the existence of a duty in certain cases, disapproved of the Webb v. Jarvis analysis regarding foreseeability
       in the context of duty in Goodwin v. Yeakle’s Sports Bar and Grill, Inc., 62 N.E.3d 384, 390 (Ind. 2016) and Rogers v.
       Martin, 63 N.E.3d 316, 325 (Ind. 2016). However, neither Goodwin nor Rogers overruled or disapproved of the
       Walker case in its entirety.




       Court of Appeals of Indiana | Opinion 19A-CT-1262 | July 29, 2020                                       Page 12 of 21
       Mrs. Walker and his legal duty to hypothetical future generations; and (5)

       Indiana’s public policy surely followed and was coincident with the well-

       established medical practice of giving RhoGAM to an Rh negative mother who

       has given birth to an Rh positive child in order to protect the mother’s future

       children from injury. Id. at 594-95. See also Spangler v. Bechtel, 958 N.E.2d 458,

       468 (Ind. 2011) (“Individuals including health care providers owe unborn

       children a duty of care”); Ransburg Indus. v. Brown, 659 N.E.2d 1081,1084 (Ind.

       Ct. App. 1995) (recognizing that “our supreme court has recognized a cause of

       action for a preconception tort”); Yeager v. Bloomington Obstetrics and Gynecology,

       Inc., 585 N.E.2d 696, 700 (Ind. Ct. App. 1992), trans. granted and summarily

       affirmed, 604 N.E.2d 598 (Ind. 1992) (stating “that a blanket no-duty rule

       disallowing all claims based upon alleged preconception torts is unnecessary,

       unjust, and contrary to fundamental and traditional principles of Indiana tort

       law” and holding that a child’s complaint “sufficiently state[d] a cognizable

       claim” against a physician who had failed to give the child’s mother a

       RhoGAM shot after her first child was born with Rh positive blood).


[23]   Here, in his amended complaint, Matthew alleged that Elizabeth had

       “presented to and consulted the [Appellants] for artificial insemination” in

       September 1981, and that “[a]s a result of the insemination procedure

       performed by [Appellants] [Elizabeth] became pregnant with [Matthew], who

       was born on November 26, 1982.” (App. Vol. 2 at 64-65). Matthew also

       alleged that “during that time, [Appellants] had a duty to provide reasonable

       and appropriate medical care to [Matthew]” and had “failed to use the ordinary


       Court of Appeals of Indiana | Opinion 19A-CT-1262 | July 29, 2020        Page 13 of 21
       skill, care and diligence in their care and treatment of [Matthew].” (App. Vol. 2

       at 64, 65). Matthew’s amended complaint also alleged that “[a]ccording to

       [Appellants’] policies and representations communicated to their patients,

       including [Elizabeth,] specimens from a single donor were to be used in no

       more than three successful insemination procedures in a well-defined

       geographic area. Therefore, specimens from a single donor were not to be used

       in more than three successful insemination procedures[.]” (App. Vol. 2 at 64).

       The amended complaint further alleged that this policy “was important to limit

       the risk of accidental incest resulting from many closely biologically related

       individuals living near each other and unaware of their biological

       relationships.” (App. Vol. 2 at 65).


[24]   Taking these facts as true and viewing the pleadings with every reasonable

       inference in Matthew’s favor, we conclude that Matthew has pleaded the

       operative facts necessary to establish that Appellants owed him a duty of care.

       See Trail, 845 N.E.2d at 135. In other words, because it does not appear to a

       certainty on the face of the complaint that Matthew is not entitled to relief, a

       dismissal of Matthew’s complaint would have been improper. See Bellwether, 87

       N.E.3d at 466.


[25]   Appellants also argue that Matthew’s tort claims should have been dismissed

       because Matthew failed to state a claim for compensable injuries. Appellants

       specifically argue that Matthew’s claim “is a variation of the harm of wrongful

       life, which has been considered and rejected as a compensable injury by the



       Court of Appeals of Indiana | Opinion 19A-CT-1262 | July 29, 2020        Page 14 of 21
       Indiana Supreme Court.” (Appellants’ Br. at 20). We disagree with

       Appellants’ characterization of Matthew’s claim.


[26]   In Cowe by Cowe v. Forum Group, Inc., 575 N.E.2d 630 (Ind. 1991), the Indiana

       Supreme Court gave the following “brief summary of the prevailing

       nomenclature” as follows:


                  The phrase ‘wrongful birth’ applies to claims brought by the
                  parents of a child born with birth defects alleging that due to
                  negligent medical advice or testing they were precluded from an
                  informed decision about whether to conceive a potentially
                  handicapped child or, in the event of a pregnancy, to terminate it.
                  When such action seeks damages on behalf of the child rather
                  than the parents, the phrase ‘wrongful life’ instead of ‘wrongful
                  birth’ is employed.


       Id. at 633 (internal citations omitted).


[27]   Here, Matthew was neither born with birth defects nor does he allege that, due

       to negligent medical advice or testing, Elizabeth was precluded from an

       informed decision about whether to conceive a potentially handicapped child or

       terminate her pregnancy. He also does not allege that his life is an injury.

       Rather, Matthew alleges that Appellants breached their duty of care and that

       breach caused him to suffer both physical and emotional damages.4




       4
           Matthew’s complaint does not include a separate claim for intentional infliction of emotional distress.


       Court of Appeals of Indiana | Opinion 19A-CT-1262 | July 29, 2020                                  Page 15 of 21
[28]   Adhering to our Trial Rule 12(B)(6) standard of review, we need not determine

       whether Matthew actually suffered physical and emotional damages. Rather, at

       this point, we look at the allegations in Matthew’s complaint, accepting them as

       true, to determine whether they establish any set of circumstances under which

       Matthew would be entitled to relief. See Trail, 845 N.E.2d at 134.


[29]   The Indiana Supreme Court has explained as follows regarding damages:


               It is a well-established principle that damages are awarded to
               fairly and adequately compensate an injured party for [his] loss,
               and the proper measure of damages must be flexible enough to fit
               the circumstances. In tort actions generally, all damages directly
               related to the wrong and arising without an intervening agency
               are recoverable. In negligence actions specifically, the injured
               party is entitled to damages proximately caused by the
               tortfeasor’s breach of duty.


       Bader, 732 N.E.2d at 1220 (internal citations omitted).


[30]   Here, Matthew has alleged that Elizabeth had “presented to and consulted the

       [Appellants] for artificial insemination” in September 1981, and that “as a result

       of the insemination procedure performed by [Appellants], [Elizabeth] became

       pregnant with [Matthew], who was born on November 26, 1982.” (App. Vol. 2

       at 64-65). Matthew also alleged that “during that time, [Appellants] had a duty

       to provide reasonable and appropriate medical care to [Matthew]” and had

       “failed to use the ordinary skill, care and diligence in their care and treatment of

       [Matthew].” (App. Vol. 2 at 64, 65). Matthew also alleged that he had

       “suffered substantial harm and incurred significant damages, including both


       Court of Appeals of Indiana | Opinion 19A-CT-1262 | July 29, 2020        Page 16 of 21
       emotional and physical harms” as a result of Appellants’ negligence. (App.

       Vol. 2 at 66). Taking these allegations as true, Matthew has established a set of

       circumstances under which he would be entitled to damages proximately

       caused by Appellants’ breach of duty.


[31]   To the extent Appellants argue that Matthew is not entitled to damages for

       emotional distress, we note that Bader, 732 N.E.2d at 1212 is instructive. In the

       Bader case, Ronald (“Ronald”) and Connie (“Connie”) Johnson’s (collectively

       (“the Johnsons”) first child was born with hydrocephalus and severe disabilities

       and died at four months of age. When Connie became pregnant again, the

       Johnsons scheduled an appointment with Dr. Patricia Bader (“Dr. Bader”) at

       Northwest Indiana Genetic Counseling, In, (collectively “Healthcare

       Providers”). Because an ultrasound revealed a fetus with a larger than expected

       brain cavity and an unusual head shape, Dr. Bader requested her staff to

       schedule Connie for follow-up testing. However, due to an office error, Connie

       was never scheduled for testing and the ultrasound report was not forwarded to

       Connie’s treating physician. By the time Connie’s treating physician performed

       his own ultrasound and discovered that the unborn child had hydrocephalus, it

       was too late to terminate the pregnancy. The child was born with multiple birth

       defects and also died four months later.


[32]   The Johnsons filed a negligence action against Healthcare Providers based upon

       Healthcare Providers’ failure to inform the Johnsons of the ultrasound results.

       Healthcare Providers responded with a summary judgment motion contending

       that Indiana did not recognize a claim for wrongful birth and that, even if it did,

       Court of Appeals of Indiana | Opinion 19A-CT-1262 | July 29, 2020       Page 17 of 21
       the trial court needed to determine what damages, if any, were recoverable.

       The trial court denied the summary judgment motion and concluded that the

       Johnsons could recover several damages, including damages for emotional

       anguish. Healthcare Providers appealed, and this Court affirmed the trial court

       except for the emotional distress damages. Bader v. Johnson, 675 N.E.2d 1119

       (Ind. Ct. App. 1997), trans. granted.


[33]   The Indiana Supreme Court granted transfer and concluded that the emotional

       distress damages that the Johnsons sought were “consistent with those naturally

       flowing from Healthcare Providers’ breach of duty.” Bader, 732 N.E.2d at

       1221. Specifically, the supreme court reviewed the following modified physical

       impact requirement for obtaining emotional distress damages:


               When, as here, a plaintiff sustains a direct impact by the
               negligence of another and, by virtue of that direct involvement
               sustains an emotional trauma which is serious in nature and of a
               kind and extent normally expected to occur in a reasonable
               person, . . . such a plaintiff is entitled to maintain an action to
               recover for that emotional trauma without regard to whether the
               emotional trauma arises out of or accompanies any physical
               injury.


       Id. (quoting Shuamber v. Henderson, 579 N.E.2d 452, 456 (Ind. 1991)).


[34]   The supreme court further pointed out that “when the courts have been satisfied

       that the facts of a particular case are such that the alleged mental anguish was

       not likely speculative, exaggerated, fictitious, or unforeseeable, then the

       claimant has been allowed to proceed with an emotional distress claim for


       Court of Appeals of Indiana | Opinion 19A-CT-1262 | July 29, 2020         Page 18 of 21
       damages even though the physical impact was slight, or the evidence of

       physical impact seemed to have been rather tenuous.” Bader, 732 N.E.2d at

       1221 (and cases cited therein). In addition, the impact need only “‘arise[] from

       the plaintiff’s direct involvement in the tortfeasor’s negligent conduct.’” Bader,

       732 N.E.2d at 1222 (quoting Conder v. Wood, 716 N.E.2d 432, 435 n.3 (Ind.

       1999)).


[35]   Applying the modified impact rule to the facts in Bader, the supreme court

       concluded that “Connie’s continued pregnancy and the physical transformation

       her body underwent as a result, satisf[ied] the direct impact requirement of our

       modified impact rule.” Bader, 732 N.E.2d at 1222. The supreme court further

       concluded that, provided Connie could prevail on her negligence claim, there

       was no reason why Connie should not have been able to claim damages for

       emotional distress. Id. However, the supreme court also concluded that

       because Ronald had not suffered a direct impact as a result of Healthcare

       Provider’s alleged negligence, at most he was a relative bystander, a

       classification of potential victims the supreme court had recently adopted in

       Groves v. Taylor, 729 N.E.2d 569, 572-73 (Ind. 2000).5 The supreme court

       concluded that whether Ronald could prevail on his claim for emotional




       5
         “‘[W]here the direct impact test is not met, a bystander may nevertheless establish “direct involvement” by
       proving that the plaintiff actually witnessed or came on the scene soon after the death or severe injury of a
       loved one with a relationship to the plaintiff analogous to a spouse, parent, child, grandparent, grandchild, or
       sibling caused by the defendant’s negligent or otherwise tortuous conduct.’” Bader, 732 N.E.2d at 1222, n.9
       (quoting Groves, 729 N.E.2d at 573).

       Court of Appeals of Indiana | Opinion 19A-CT-1262 | July 29, 2020                                 Page 19 of 21
       distress damages depended on the evidence adduced at trial and affirmed the

       trial court’s denial of Healthcare Provider’s summary judgment motion.


[36]   Here, because Matthew has stated a damages claim for which relief can be

       granted and placed Appellants on notice as to why he sues, Appellants may

       “flesh out” specific evidentiary facts regarding Matthew’s damages through the

       discovery process. See Capitol Neon Signs, 501 N.E.2d at 1085. Whether

       Matthew can prevail on a claim for emotional distress damages will depend on

       those facts. 6


                                                    Conclusion
[37]   Matthew has sufficiently stated breach of contract and tort claims for which

       relief can be granted. Accordingly, the trial court did not err in denying

       Appellants’ motion to dismiss. 7




       6
         In their appellate brief, Appellants “anticipate[d] Matthew [would] argue his claim [was] permitted
       pursuant to Indiana’s recently adopted ‘Civil Fertility Fraud Law’ which allows a ‘child born as the result of
       the actions of a physician’ to ‘bring an action against a health care provider who knowingly or intentionally
       treated the woman for infertility by using the health care provider’s own spermatozoon or ovum, without the
       patient’s own informed written consent to treatment using the spermatozoon or ovum.’ Ind. Code § 34-24-5-
       2.” (Appellants’ Br. 32). Because Matthew did not so argue, we need not determine whether this statute is
       applicable to Matthew’s claims.
       7
         In their reply brief, Appellants argue that Matthew has waived appellate review of his gross negligence
       claim because he failed to raise it to the trial court. We disagree. First, Appellants have waived appellate
       review of this issue because a party cannot raise an issue for the first time in its reply brief. See Felsher v.
       University of Evansville, 755 N.E.2d 589, 593 n.6 (Ind. 2001). Second, our review of the trial court’s order
       denying Appellants’ motion to dismiss reveals that the trial court specifically acknowledged Matthew’s gross
       negligence claim and concluded that Matthew “ha[d] alleged facts which ma[d]e it possible for [that] claim to
       proceed.” (App. Vol. 2 at 17).

       Court of Appeals of Indiana | Opinion 19A-CT-1262 | July 29, 2020                                 Page 20 of 21
[38]   Affirmed.


       May, J., and Crone, J., concur.




       Court of Appeals of Indiana | Opinion 19A-CT-1262 | July 29, 2020   Page 21 of 21